DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 09 February 2022 in response to the Office Action of 08 October 2021 are acknowledged and have been entered. Claim 40 is newly presented. Claims 1, 5-11, 13, 16, 19-25, and 38-40 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5-11,13, 16, 19-20, 22-25, and 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bao (Bao et al. 2015. ACS Synthetic Biology, 4, 585-594) in view of Scharf (Scharf et al. 1986 SCIENCE Vol 233, Issue 4768 pp. 1076-1078) and Garst (Garst et al. 2017. Nature Biotechnology, 35 (1) 48-55, published online December 12, 2016). This is a new rejection necessitated by Applicants’ amendments.
Regarding Claim 1, Bao teaches one step multiple gene disruption using the homology-integrated CRISPR Cas (HI-CRISPR) system in Saccharomyces cerevisiae (eukaryotic cells); thereby representing a powerful tool for creating yeast strands with multiple gene knockouts [abstract]. Bao teaches gene disruption efficiency by the one plasmid HI-CRISPR system where the one plasmid (vector) comprises SNR52p (a first eukaryotic promoter upstream of an insertion site) and downstream of the insertion site: SUPt4 (a terminator), TEF1p (a second promoter), iCas9 (a nucleic acid molecule encoding an RNA-guided DNA endonuclease protein), RPR1p (a third promoter), and tracrRNA (a tracrRNA sequence) (see Fig 3A).  Bao teaches a crRNA array (comprising of a genetic engineering cassette, a promoter, and a terminator) where the genetic engineering cassette of Bao comprises from a 5’ end to a 3’ end: (ii) a first direct repeat sequence (DR), a spacer sequence, and (v) a second direct repeat sequence in the insertion site (see Fig 3A). Bao teaches that the spacer sequence located between the direct repeat sequences comprise (iii) a homologous recombination (HR) disruption donor (a homologous recombination editing template comprising two homology arms with a deletion portion) and (iv) a guide sequence (see Fig 2B). Furthermore, Bao teaches that the pCRCT of figure 3A comprises a combination of pCR and pCT of figure 2B. Bao further teaches that the HR disruption donor is designed to make a point mutation or an insertion instead of a deletion of the target locus (page 591, column 2, and paragraph 3), and therefore teaches that the HR editing template comprises a substitution portion or an insertion portion between the two homology arms. Bao teaches disruption of a eukaryotic nucleic acid [abstract; pg. 585, col. 1, para 2].
Bao does not teach or suggest a first priming site comprising a restriction enzyme cleavage site at the 5' end and a second priming site comprising a restriction enzyme cleavage site at the 3’end of insertion site.
Garst teaches CREATE cassettes comprising priming sites (P1 and P2) that enable multiplexed amplification and cloning of pooled cassettes following massively-parallel-array-based cassette synthesis (Fig. 2A).  Garst teaches that the CREATE cassette comprises a spacer together with part of a gRNA sequence and a homology arm (HA) that can serve as a template for homologous recombination with the P1 at the 5’ end and the P2 at the 3’ end (Fig. 1A, 2a; Online Methods). Garst teaches that the CREATE approach will likely function in other organisms such as Saccharomyces cerevisiae (eukaryotic host cells) [pg. 54, col. 1, para 3].
Scharf teaches oligonucleotide primers with restriction endonuclease sites added to their 5' end for facilitating the cloning of the amplified DNA [abstract].  Scharf teaches that the amplified DNA was cleaved with the appropriate restriction enzymes and ligated into the compatible vector of choice [abstract; pg. 1076, col. 1, last paragraph – col. 2, para1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector of Bao by flanking the genetic engineering cassette of Bao with the priming sites containing restriction endonuclease sites as taught by Scharf for the advantage of cloning and ligating the genetic engineering cassette into vectors.  It also would have motivated one skilled in the art to incorporated the priming sites on the 5’ end and 3’ end of the modified genetic engineering cassette of for the advantage of enabling multiplexed amplification and cloning of pooled cassettes following massively-parallel-array-based cassette synthesis as taught by Garst. 
Bao does not teach or suggest a pool of vectors wherein the vectors comprise genetic engineering cassettes that are unique and target nucleic acid molecules (instant claim 5). Bao does not teach or suggest a pool of host cells comprising two or more vectors (instant claim 6). Bao does not teach or suggest delivering the pool of vectors to host cells to generate a pool of unique transformed genetic variant host cells (instant claim 7) or that the host cells have mutations throughout the host cell genome (instant claim 8). Although Bao teaches isolating transformed host cells (page 590, column 1, last paragraph), Bao does not teach or suggest determining a genomic locus of a nucleic acid molecule that causes one or more phenotypes (instant claim 9).
Regarding claim 5, Garst teaches that CREATE oligos consisting of CREATE cassettes, discussed above, are designed and synthesized on a microarray as pools (104–106 individual library members) [Fig. 1]. Garst teaches that subpools from the array-based synthesis are PCR amplified and cloned in multiplex to create stable plasmid-based donor editing vectors [Fig. 1]. Garst teaches that pools of CREATE plasmids then are used to transform cells expressing Cas9 (see page 2 of Online Methods, column 2, paragraph 3), and the genome is mutated at high efficiencies to match the CREATE cassette HA design (Fig. 1C).  Additionally, Garst teaches the design and synthesis of 52,356 CREATE cassettes (pool 20 or more vectors) for a variety of use cases, wherein these pooled CREATE libraries were amplified, cloned in parallel, and plated to obtain donor editing libraries, and a subset of single variants were isolated to further characterize editing efficiency at different genomic loci (Supplementary Tables 2 and 3; Fig. 2c and d).  Garst teaches that the CREATE cassettes are designed to include barcoding, such that all mutations can be simultaneously mapped to identify mutations that confer phenotypes of interest (Table 2 and Supplementary Table 5). 
Regarding claim 6, Bao teaches transformation of eukaryotic cells with the pCRCT plasmid [pg. 592, col.2, para 4].
Regarding claim 7, Bao teaches a method of HDR using the HR disruption donor harbored in the spacer of the crRNA on the plasmid [Fig. 2] and eukaryotic cells transformed with the plasmid [pg. 592, col.2, para 1-4].  
Regarding claim 8, Garst teaches that it is possible to produce ~105 or more mutations across a population of bacterial genomes and map those mutations onto a targeted phenotype using CREATE (pg. 49, column 2, paragraph 2). 
Regarding claim 9, Garst teaches cells transformed with a CREATE cassette designed to edit tandem stop codons into ADE2 and inserted into a modified pCRCT vector (Supplementary Figure 14).  Garst teaches a CREATE cassette designed using the S288c reference sequence for ADE2 and the colonies were phenotypically confirmed by culturing and plating, and 98% of colonies possessed the red ade2 knockout phenotype (Supplementary Figure 14). Garst teaches sequencing of the ADE2 locus in 20 of the red colonies to confirm that 70% were mutated as intended at the target site confirming that host cells with one or more phenotypes could be isolated and that the genetic locus of a nucleic acid molecule that causes one or more of those phenotypes could be determined (Supplementary Figure 14).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector as taught and suggested by Bao, Scharf, and Garst by pooling 20 or more vectors of Bao comprising the engineering cassettes for the advantage of generating a pool of eukaryotic host cells with a desired phenotype that could be further isolated and selected based on the desired phenotype of interest as described by Garst. This would have been useful for the high-throughput mapping of genotype-phenotype relationships as described by Garst (abstract).    
Regarding claim 10 and 38, Garst teaches that the CREATE plasmid can also serve as a transacting barcode for the genomic edit (Fig. 1c), and therefore teaches determining the genomic locus using a genetic barcode. Garst teaches that CREATE enables editing across >104–105 loci in a population and the parallel mapping of each edit to a targeted trait using conventional sequencing [pg. 44, col. 2, last paragraph]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Bao, Scharf, and Garst to have used a barcode for the advantage of identifying the genomic locus of the genomic edit as discussed by Garst.
Regarding claim 11, Garst teaches the ability of a CREATE library (transformed genetic variant host cells) to be built, containing more than 50,000 genome-wide unique mutations (Figs. 4 and 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Bao, Scharf, and Garst to create a library of more than 1,000 eukaryotic cells containing more than 50,000 genome-wide unique mutations. One would have been motivated to make the modification given Garst teaching to create libraries of cells.  This modification would amount to a combination of prior art elements for the purpose of generating a library of transformed cells.
Regarding claim 13, the combined teachings of Bao, Scharf, and Garst teach and suggest a method of genetically engineering host cells by transforming host cells with a vector according to claim 13, as applied to claim 1 above. Although Bao does not teach or suggest forming a transformed host cell pool and selecting host cells with a desired phenotype, Garst’s teachings are discussed above as applied to claims 6-9.  Additionally, Garst teaches the recombineering of a CREATE library designed to saturate every codon from 2–158 of the DHFR enzyme cells [pg. 50, col.1, last paragraph]. Garst teaches that following recovery, cells were transferred into media containing inhibitory TMP concentrations and allowed to grow for 48 h [pg. 50, col.1, last paragraph]. Garst teaches that the resulting plasmid populations were sequenced to detect single amino acid substitutions that confer TMP resistance (the desired phenotype) (Supplementary Table 1; Fig. 3a). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a transformed host cell pool with a pool of vectors of Bao and selecting host cells with a desired phenotype in view of Garst is discussed above as applied to claims 6 and 9. One would be motivated to make the modification for the advantage of generating a library of transformed host cells with a desired phenotype.
Regarding claim 16, the teachings of a modified genetic engineering cassette of Bao, Scharf, and Garst are discussed above as applied to claim 1.  Furthermore, Bao teaches a second spacer which consist of a second HR disruption donor and a second guide sequence followed by another DR (third direct repeat sequence) (see Figures 2B and 3A).  
Regarding claim 19, teachings of Bao, Scharf, and Garst are discussed above as applied to claim 1 and 16 and similarly apply to claim 19.  Bao further teaches multiple different spacers (see HR100CAN1.w, HR100CAN1.f, and HR100CAN1.h) that are useful for introducing deletions in different locations within the same target polynucleotide CAN1 (see Figure 4A).  This disclosure differs only in that these different spacers targeting the same polynucleotide are located on different vectors.  However, Bao does teach simultaneous triple gene disruption using the one-plasmid HI-CRISPR system wherein the crRNA array contains 3 different genes each with their own target site.  Bao teaches that triple gene disruptions efficiencies were similar to those of single gene disruptions (Fig. 4a-c).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cassette as taught and suggested by Bao, Scharf, and Garst to include the spacers that target the different locations of the same target polynucleotide in the same genetic engineering cassette because it would have merely amounted to a simple substitution of one known spacer for another to yield predictable results. Bao demonstrates that each of the different spacers targeting the different locations of the targeted genes are each useful for the common purpose of disrupting the targeted gene (see Figures 4C-E). Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined these different spacers on the same cassette for the common purpose of disrupting the targeted gene. In addition, this would have been advantageous because by simultaneously targeting different locations in the same target polynucleotide, this would have increased the likelihood that the targeted polynucleotide would have been successfully disrupted. 
Regarding claim 20, Bao teaches multiple simultaneous gene disruptions mediated by the HI-CRISPR system.  Bao teaches three gene disruption sites, mutations which includes an oligonucleotide substitution, insertion, or deletion, were combined together in a single crRNA array that contains the genetic engineering cassette to target multiple genes (loci) of the genome (Fig. 4). 
Regarding claim 22-23, the teachings of Bao, Scharf, and Garst are discussed above as applied to claim 1 and claim 16. 
Regarding claims 24, the teachings of Bao, Scharf, and Garst are discussed above as applied to claim 5, and similarly apply to claim 24.  Garst teaches the uniqueness of each genetic engineering cassette relies on the more than 50,000 cassettes created where more than 50,000 genome wide mutations were mapped across 70,000 loci (Figs, 4 and 5; Supplementary Table 1).
Regarding claim 25, the teachings of Bao, Scharf, and Garst are discussed above as applied to claim 7, and similarly apply to claim 25.  Additionally, Garst teaches where in subset of single variants from the CREATE donor editing libraries were isolated to further characterize editing efficiency at different genomic loci (Fig. 2c and d).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector as taught and suggested by Bao, Scharf, and Garst to create a pool of vectors for the advantage of creating donor editing libraries and use those in a method for the advantage of HDR to generate host cells comprising the edited genes.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (Bao et al. 2015. ACS Synthetic Biology, 4, 585-594), Scharf (Scharf et al. 1986 SCIENCE Vol 233, Issue 4768 pp. 1076-1078) and Garst (Garst et al. 2017. Nature Biotechnology, 35 (1) 48-55, published online December 12, 2016) as applied to claims 1, 5-11,13, 16, 19-20, 22-25, and 38  above, and further in view of DiCarlo (DiCarlo et al. 2013. Nucleic Acids Research, 41 (7) 4336-4343). This rejection is maintained.
The teachings of Bao, Scharf, and Garst are discussed above as applied to claim 1, 5-11,13, 16, 19-20, 22-25, and 38.  Bao additionally teaches wherein the homology arms are intended to introduce a deletion but Bao, Scharf, and Garst do not teach or suggest the genetic engineering cassette of claim 16, wherein the first substitution is a substitution of 1 to 6 nucleic acids, the first insertion is an insertion of 1 to 6 nucleic acids, the first deletion is a deletion of 1 to 6 nucleic acids, the second substitution is a substitution of 1 to 6 nucleic acids, the second insertion is an insertion of 1 to 6 nucleic acids, and the second deletion is a deletion of 1 to 6 nucleic acids.  
DiCarlo teaches donor DNA homologous recombination using an allele containing a nonsense mutation of the ADE2 gene, a phosphoribosylaminoimidazole carboxylase essential for adenine biosynthesis, and targeting it for repair using CRISPR-Cas components, Cas9 gene and a designer genome targeting CRISPR guide RNA (gRNA) cassette [pg. 4340, col. 2, last paragraph]. DiCarlo teaches that the ade2-101 allele is common to many yeast laboratory strains and contains a premature stop codon at base 109 owing to a G to T transversion (substitution) [pg. 4341, col. 1, para 1].   DiCarlo teaches that, for the positively selectable reporter, mutations causing correction of the mutation would be rare without donor DNA [pg. 4341, col. 1, para 1]. DiCarlo teaches that targeting this mutation using a 90 mer oligonucleotide bearing the correct sequence of the ADE2 gene centered around the nonsense mutation [pg. 4341, col. 1, para 1]. DiCarlo teaches high rates of homologous recombination than compared to the control cell with only oligonucleotides (no gRNA cassettes that contains the ade2-101 mutation) (Fig. 3a and b).  DiCarlo teaches that using constitutive Cas9 expression and a transient gRNA cassette, targeted double-strand breaks can increase homologous recombination rates [abstract]. In addition, DiCarlo teaches that co-transformation of a gRNA plasmid and a donor DNA in cells constitutively expressing Cas9 resulted in near 100% donor DNA recombination frequency [abstract].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cassette as taught and suggested by Bao, Scharf, and Garst by substituting the 8 base pair deletion of Bao with a single amino acid substitution of DiCarlo, for the goal of creating a genetic mutation.  This mutation could result in the introduction or abolishment in a stop codon, the latter which is shown by DiCarlo, or it could merely result in an amino acid substitution, all which could give rise to homologous recombination.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (Bao et al. 2015. ACS Synthetic Biology, 4, 585-594), Scharf (Scharf et al. 1986 SCIENCE Vol 233, Issue 4768 pp. 1076-1078) and Garst (Garst et al. 2017. Nature Biotechnology, 35 (1) 48-55, published online December 12, 2016) as applied to claims 1, 5-11,13, 16, 19-20, 22-25, and 38 above, and further in view of Cong (Cong et al. 2015. Science Vol 339, Issue 6121 pp. 819-823). This rejection is maintained.
The teachings of Bao, Scharf, and Garst are discussed above as applied to claim 1, 5-11,13, 16, 19-20, 22-25, and 38.  
Bao, Scharf, and Garst do not teach or suggest that the first direct repeat sequence and the second direct repeat sequences are the same.
Cong teaches a cRNA array design to enable editing within the mammalian genome [Fig. 4; abstract].  Cong teaches  that the first direct repeat sequence and the second direct repeat sequences are the same [see Fig. S5A].  Cong also teaches the use of a HR template for introducing nucleic acids between the two arms [Fig. 4].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector as taught and suggested by Bao, Scharf, and Garst with a first direct repeat sequence and the second direct repeat sequences that are the same which flanks an HR template as claimed for the advantage of editing genomes, as taught by Cong.  This modification would amount to a simple substitution of one direct repeat for another and a combination of prior art elements according to known methods to yield the predictable result of genome editing.

 Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (Bao et al. 2015. ACS Synthetic Biology, 4, 585-594), Scharf (Scharf et al. 1986 SCIENCE Vol 233, Issue 4768 pp. 1076-1078) and Garst (Garst et al. 2017. Nature Biotechnology, 35 (1) 48-55, published online December 12, 2016) as applied to claims 1, 5-11,13, 16, 19-20, 22-25, and 38 above, and further in view of Moses (US 20210113466A1). This is a new rejection necessitated by Applicants’ amendments.
The teachings of Bao, Scharf, and Garst are discussed above as applied to claim 1, 5-11,13, 16, 19-20, 22-25, and 38.  
Bao, Scharf, and Garst do not teach or suggest that the distance between a target codon and a PAM sequence is less than 20 base pairs.
Moses teaches that a protospacer adjacent motif ( PAM ) is typically a sequence of nucleotides located adjacent to (e.g., within 10 , 9 , 8 , 7 , 6 , 5 , 4 , 3 , 3 , or 1 nucleotide (s)) of a target sequence [0124].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector as taught and suggested by Bao, Scharf, and Garst, where the distance between a target codon and a
PAM sequence is less than 20 base pairs, as taught by Moses.  This modification would amount to a combination of prior art elements know for the common purpose of genome editing using PAM sequences.

	
 Response to Arguments
 Regarding the Arguments and Remarks for the rejections under 35 U.S.C. § 103 filed on 09 February 2022, Applicants argue that Bao does not teach or suggest constructs having a homologous recombination editing template comprising two homology arms with a substitution portion or an insertion portion for a target nucleic acid molecule between the two homology arms. Bao teach donor sequences constructs having a donor sequences designed to have two homology arms to introduce a frame shift mutation into the target sequence by incorporating incorporate an 8 bp deletion [pg. 592, col. 1, para. 1].
Applicants argue that Garst teaches prokaryotic promoters while the instant claims require a eukaryotic promoter upstream of the insertion site.  Applicant’s arguments have been considered and found unpersuasive.  However, the rejection is based on a modification of Bao, and the promoters of Bao are all eukaryotic promoters, and the methods of Bao occur in a eukaryotic host cell.  Furthermore, Garst teaches the ability to extend CREATE to higher eukaryotes, and teaches that it will likely function in yeast which are eukaryotes [pg. 54, col. 1, para 3].
Applicants argue that the inclusion of a promoter, and in particular, a eukaryotic promoter (which is much larger than a prokaryotic promoter) into the claimed cassettes would make the cassettes too large for oligonucleotide pool synthesis.  Applicant’s arguments have been considered and found unpersuasive.   Applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	Furthermore, Garst teaches pooled synthesis using a CREATE cassette [Fig. 1] and provides evidence that CREATE will work in yeast (eukaryotes with large promoters) [Supplementary Fig. 14]. This provides a rationale that eukaryotic promoters would not make cassettes too large for oligonucleotide pool synthesis.
Applicants argue that nothing in Scharf teaches or suggests the addition of linkers at the claimed locations in a vector or expression cassette because Scharf teaches the use of linkers on single-stranded molecules. Applicants arguments are acknowledged and are found not persuasive.  
Whether or not the linkers of Scharf teaches the use of linkers on single-stranded molecules not discredit Scharf‘s disclosure regarding their usefulness on oligonucleotides for facilitating ligation and cloning purposes. Furthermore, Scharf teaches that the primers allow for the incorporation of the restriction sites in vectors so that the vectors can be digested by restriction enzymes [pg. 1076, para 2, last paragraph].
Applicants assert that Bao, Garst, and Scharf do not teach or suggest, with a reasonable expectation of success, a genetic engineering cassette, vectors, or methods of their use having, inter alia, a first eukaryotic promoter upstream of an insertion site and a homologous recombination editing template comprising two homology arms with a substitution portion or an insertion portion for a eukaryotic target nucleic acid molecule between the two homology arms. Therefore, Bao and Garst cannot render these claims obvious. Applicants’ arguments are acknowledged and are found not persuasive. 
Garst positively teaches a CREATE cassette comprising two priming sites that flank a spacer, a gRNA and a homology arm. Scharf teaches the use of priming sites containing restriction enzyme sites to facilitate ligation and cloning reactions. Taking together and in combination with Bao teachings, one of ordinary skill looking to clone and ligate the claimed vector would find motivation, with a reasonable expectation of success in achieving this function, from the combined teachings of Bao, Garst, and Scharf.
Applicants argue that DiCarlo and Cong do not does not teach or suggest a genetic engineering cassette comprising a homologous a recombination editing template comprising two homology arms with substitution a portion or an insertion portion for eukaryotic target nucleic acid molecule between the two homology arms. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bao teaches donor sequences constructs having a donor sequences designed to have two homology arms to introduce a frame shift mutation into the target sequence by incorporating incorporate an 8 bp deletion [pg. 592, col. 1, para. 1].  Bao further teaches that the HR disruption donor is designed to make a point mutation or an insertion instead of a deletion of the target locus (page 591, column 2, and paragraph 3) and therefore teaches that the HR editing template comprises a substitution portion or an insertion portion between the two homology arms. Bao teaches disruption of a eukaryotic nucleic acid [abstract; pg. 585, col. 1, para 2].

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636